Citation Nr: 1206680	
Decision Date: 02/23/12    Archive Date: 03/09/12

DOCKET NO.  08-25 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from July 1951 to December 1954. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In February 2009, the Veteran testified before the undersigned at a Travel Board hearing.  In June 2010 and December 2010, the Board remanded this case. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

In the June and December 2010 Board remands, the Board noted that the Veteran's representative had questioned the adequacy of a recent December 2009 VA examination regarding the opinion on whether the Veteran is unemployable due to his service-connected left nephrectomy with right hydronephrosis and calculi.  The Board indicated that VA had obtained an opinion in August 2009, but the examiner suggested that an opinion from a nephrologist be obtained.  Although the VA examination was subsequently conducted in December 2009, the examination was not conducted by an examiner with such expertise.  As such, the Board determined that the Veteran was to be afforded a new examination by a nephrologist with the requisite medical expertise.  Thereafter, a VA examination was conducted in July 2010 and the examiner provided that the Veteran's service-connected left nephrectomy with right hydronephrosis and calculi was not disabling.  However, this examiner was not a nephrologist.  The Veteran thereafter submitted two private medical statements. Dr. John Tapp, an internist, indicated that the Veteran was still in severe pain from his service-connected left nephrectomy which rendered him unable to work.  Dr. William Young, a urologist further indicated that the Veteran had a painful cyst and experienced severe pain in that area. 

The RO then confirmed that the VA physician who performed the July 2010 examination was not a nephrologist.  The Veteran was not rescheduled for another examination; rather, a VA nephrologist stated in August 2010, that he agreed with the July 2010 examination report.  

In the Board's December 2010 remand, it was noted that the Veteran's representative asserted that the VA examination and subsequent opinion are inadequate because the VA nephrologist did not examine the Veteran, as instructed by the Board.  In addition, the Board indicated that there had not been any evaluation of the pain which his urologist says is severe and his internist says is totally disabling.  The VA examiner and VA nephrologist indicated that the service-connected disability is non-disabling and does not impede his ability to work. 

The Board thereafter determined that the Veteran should be examined by a nephrologist to make the determination regarding his ability to be employed and that any recent treatment records should also be obtained. 

In response, an addendum opinion was obtained on January 2012 by the examiner (not a nephrologist) who conducted the July 2010 examination.  Clearly, the Board's remand directives were not followed.  In light of the foregoing, further action is necessary in this case, in accordance with the previous Board remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (as a matter of law, a remand by the Board confers on the Veteran the right to compliance with the remand orders).

Additionally, a recently obtained VA examination report dated in June 2010 indicates that the Veteran is service connected for PTSD with depression and is claiming service connection for a gastrointestinal disorder on a secondary basis.  However, the claims folder contains no rating decision showing that the Veteran is service connected for a psychiatric disorder or any evidence that he has submitted a claim for a gastrointestinal disorder.  As this matter could have a bearing on the claim for a TDIU, it must be clarified on remand.  

Finally, and recent treatment records should be obtained.

Accordingly, the case is REMANDED for the following action: 

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)  

1.  The AMC should ask the Veteran to identify all medical care providers that have recently treated him for his service-connected left nephrectomy with right hydronephrosis and calculi.  Obtain the requisite medical release(s) and make arrangements to obtain his complete treatment records from all providers that he adequately identifies. 

2.  The AMC should contact the RO and obtain any temporary folders related to the Veteran.  It must be clarified whether the Veteran is service connected for any psychiatric and/or gastrointestinal disorders.

3.  Thereafter, SCHEDULE THE VETERAN FOR A VA EXAMINATION BY A NEPHROLOGIST.  The examiner should review the claims file.  All indicated tests should be conducted. 

The examiner should identify and describe in detail all residuals attributable to the Veteran's service-connected left nephrectomy with right hydronephrosis and calculi, to include any renal dysfunction. 

The examiner is requested to provide a medical opinion as to the degree of occupational impairment attributable to the Veteran's service-connected left nephrectomy with right hydronephrosis and calculi as opposed to any nonservice-connected disabilities and advancing age. 

In particular, describe what types of employment activities would be limited because of the Veteran's service-connected left nephrectomy with right hydronephrosis and calculi and whether any limitation on employment is likely to be permanent.  The examiner should specifically discuss the Veteran's reported pain and its impact on employability.  The examiner should determine if the Veteran's service-connected disability alone renders him unable to secure or follow a substantially gainful occupation. 

If the Veteran is service connected for any additional disorders, including any psychiatric and/or gastrointestinal disorders, the examiner should determine if the Veteran's service-connected disabilities in conjunction render him unable to secure or follow a substantially gainful occupation. 

The examiner must provide a complete rationale for all conclusions reached. 

4.  Then, review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry. 

5.  Finally, readjudicate the claim of entitlement to a TDIU.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2011), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


